 
 
I 
111th CONGRESS 2d Session 
H. R. 4821 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2010 
Mr. Burton of Indiana introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To amend title 5, United States Code, to make stillborn children eligible for optional life insurance coverage. 
 
 
1.Short titleThis Act may be cited as the Kaytlynn Noggle Federal Life Insurance Equity Act.  
2.Inclusion of stillborn children for purposes of life insurance paymentsSection 8701(d)(1)(B) of title 5, United States Code, is amended by— 
(1)striking (other than a stillborn child); and 
(2)inserting stillborn child, after adopted child,.   
 
